Bloodworth, J.
1. “ Exceptions to portions of tlie charge relating solely to the law of murder become immaterial where the verdict is not for murder, but for voluntary manslaughter.” Land v. State, 11 Ga. App. 761 (2) (76 S. E. 78); Thompson v. State, 24 Ga. App. 144 (2) (99 S. E. 891). The foregoing ruling disposes of the 1st special ground (No. 4) of the motion for a new trial.
2. There was some evidence to authorize the charge on mutual combat, and the excerpts from the charge relating to mutual combat, of which complaint is made in the motion for a new trial, are not erroneous.
3. The verdict has the approval of the judge who tried the case, and is not without evidence to support it, and, as no error of law was committed, this court cannot interfere.

Judgment affirmed.


Broyles, G. J., and Luhe, J., concur.